IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-10342
                        (Summary Calendar)



JIMMY D. EDWARDS,

                                         Plaintiff-Appellant,

versus

KENNETH S. APFEL,
COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                           (98-CV-253)
                      --------------------
                       September 11, 2000

Before HIGGINBOTHAM, WIENER, AND BARKSDALE, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Jimmy D. Edwards appeals the magistrate

judge’s dismissal with prejudice of his complaint challenging,

under 42 U.S.C. § 405(g), the Commissioner of Social Security’s

denial of Edwards’s application for disability insurance benefits

and Supplemental Security Income.

     On appeal, Edwards argues, as he did in the district court,

that his case should be remanded to the Commissioner for the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
consideration of new evidence.            Edwards has not shown, however,

that the district court erred in denying that motion.

      Edwards    also   challenges,       as    unsupported      by    substantial

evidence, the ALJ’s determination that his impairments do not meet

the criteria for the listed impairment of mental retardation/autism

as set forth in 20 C.F.R. Part 404, Subpt. P, App. 1, 12.05(C).

The   Commissioner’s    judgment    that       Edwards   does    not    meet   such

criteria is supported by substantial evidence and is therefore

affirmed.

      Edwards next argues that the ALJ’s determination that jobs

exist in the national economy that Edwards can perform is not

supported   by    substantial      evidence      because      the     hypothetical

presented to the vocational expert did not encompass all of his

limitations.      The   ALJ   properly     included      in   the     hypothetical

question reference to each of the limitations that he recognized.,

and Edwards was given an opportunity to ask the vocational expert

any additional questions he deemed important.                   Accordingly, the

hypothetical question was not deficient.             See Bowling v. Shalala,

36 F.3d 431, 436 (5th Cir. 1994).

      It is clear from Edwards’s appellate brief that he is actually

challenging, as unsupported by substantial evidence, the ALJ’s

assessment of Edwards’s residual functional capacity (“RFC”).                    We

have reviewed the record and conclude that in assessing Edwards’s

RFC, the Commissioner failed to perform an analysis considering the

criteria set forth in 20 C.F.R. § 404.1527(d)(2) before declining

to give controlling weight to the treating physician’s opinion that


                                      2
Edwards could not perform the lifting requirements of light work

and was limited by additional non-exertional impairments.           Neither

did the ALJ seek clarification or additional evidence from the

treating physician in accordance with 20 C.F.R. § 404.1512(e)

before declining to give his medical opinion controlling weight.

The district   court's   judgment   as   to   this   issue   is   therefore

reversed, and the case is remanded with instructions that the

district court remand the case to the Commissioner for further

consideration consistent with our opinion in Newton v. Apfel, 209
F.3d 448, 453-58 (5th Cir. 2000).

AFFIRMED IN PART, REVERSED IN PART AND REMANDED.




                                    3